Exhibit 10.38
 


 
Laboratory Corporation of America
 


 
December 31, 2009


Don Hardison
213 Oval Park Place
Chapel Hill, NC 27517


 
Re:           Employment Separation Agreement and General Release
 
Dear Don,
 
I am writing on behalf of Laboratory Corporation of America Holdings (the
“Company”) to offer you (the “Employee”) the following Employment Separation
Agreement and General Release (the “Agreement”).
 
1.0           Termination of Employment
 
1.1 Effective December 31, 2009 (the “Termination Date”), Employee’s employment
with the Company shall be terminated; he shall perform no further services for
the Company and his status as an employee and Officer of the Company shall cease
on that date.  Employee and the Company further agree that the relationship
created by this Agreement is purely contractual and that no employer-employee
relationship is intended, nor shall such be inferred from the performance of
obligations under this Agreement.  Employee further agrees that any payments
and/or benefits payable pursuant to this Agreement are contingent upon
Employee’s execution and fulfillment of his obligations under this Agreement.
 
1.2 In addition to the severance payment set forth in Section 2.1, Employee
shall receive an amount that he would have earned as a 2009 MIB Bonus as if he
had continued employment with the Company through the date payments are
made.  The amount of said payment shall be calculated consistent with the terms
and conditions of the Laboratory Corporation of America Holdings Management
Incentive Bonus Plan (“MIB Plan”) and his established MIB Grid.  Payment shall
be payable commensurate with the payment of bonuses under the MIB Bonus Plan but
no later than March 15, 2010.
 
2.0  
Separation Pay

 
2.1 In consideration for the covenants, promises and agreements herein and in
particular Employee’s release of claims as well as covenants not to solicit, not
to compete and not to disclose confidential information, the Company will pay
Employee severance in the total amount of $1,084,500, less applicable taxes and
withholdings, which represents Employee’s Base
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 2 of 11
December 31, 2009



Salary of $482,000 while he was Chief Operating Officer plus an amount equal to
his 2009 MIB Target of $602,500.  The severance shall be paid in two equal
installments of $542,250, less taxes and withholding, with the first installment
paid within 30 days following the Termination Date of this Agreement and the
second installment paid within 30 days following the anniversary of the
Termination Date.
 
 2.2  The Company shall not be responsible for making any payment under this
Section 2.0 and its subparts if Employee has not materially complied in all
material respects with the terms and conditions of  this Agreement.
 
3.0  
Benefits

 
3.1 Employee, his spouse, and his other dependent(s) may be eligible to elect
continued health care coverage under the group medical and dental plans
sponsored by the Company, as provided in the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
which provides generally that certain employees and their dependents may elect
to continue coverage under employer-sponsored group health plans for a period of
at least eighteen (18) months under certain conditions, including payment by
Employee of the “Applicable Premium” as defined in Section 604 of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.
(“ERISA”).  In the event Employee elects continuation of coverage under COBRA
for himself and his spouse and dependents, the Company will reimburse Employee
for the Applicable Premium for such coverage (medical, dental, optical and
prescription coverage for spouse and dependants) for 18 months, thereof, to the
extent actually paid by the Employee.  Such reimbursement will be subject to the
terms set forth in Section 9.2 of this Agreement.
 
3.2 Company shall reimburse Employee for the costs of financial advisory
services and legal fees incurred by Employee in negotiating this Agreement and
obtaining financial advice in calendar year 2010.  Said reimbursement shall not
exceed $10,000.  Employee shall remit invoices for said services to Beth
Slaughter, Controller Corporate Affairs, LabCorp 531 S. Spring Street,
Burlington, NC 27215, and the Company shall send reimbursement payments to
Employee within 30 days from the date of receipt of each invoice.  Such
reimbursement will be subject to the terms set forth in Section 9.2 of this
Agreement.
 


 
3.3 Employee shall be eligible for such benefits under the Company’s existing
qualified plans as are provided under the cir­cumstances (taking into account
termina­tion of employment as of the Termination Date) pursuant to the terms of
the plan documents governing each of these plans.  As to the Laboratory
Corporation of America Holdings Deferred Compensation Plan, Employee’s vested
balance is $14,526 and shall be paid to him in accordance with the terms of the
Deferred Compensation Plan.  Employee also understands that his grants of
restricted stock, performance stock and award of stock options are governed by
the terms and conditions of the Company’s 2000 and 2008 Incentive Stock Plans.
For each of the Stock Options, Restrictive Stock and Performance Award
Agreements, and for purposes of those Agreements only, Employee will be treated,
effective as of the Termination Date, as if he remained employed
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 3 of 11
December 31, 2009



by the Company through February 28, 2010 for purposes of determining receipt and
vesting of Performance Shares, stock options or restricted stock, which shall be
determined under paragraphs 2 and 3 of the Agreements.  The 90-day exercise
period for the stock options shall commence immediately upon the vesting of
Employee’s options in February 2010.  Employee shall continue to observe
blackout periods and abide by the Company’s Insider Trading Policy to the extent
that such policies remain applicable to him after the Termination Date.   All
other terms and conditions of the Award Agreements or any other rights under
other existing agreements remain in full force and effect.  Notwithstanding the
foregoing, the restricted stock that vests pursuant to this Agreement will be
taxable to the Employee as of the Termination Date, and the Company will make
all applicable tax withholdings as of the Termination Date and will promptly and
timely pay the applicable taxing authorities in accordance with his elections
 
3.4 Except as otherwise provided herein or in the terms of any documents
governing any employee benefit plan maintained by the Company, Employee will
cease to be a participant in and will no longer have any coverage or entitlement
to benefits, accruals, or contributions under any of the Company’s employee
benefit plans effective upon the termination of his employment.  Employee agrees
that the payments made to him by the Company pursuant to this Agreement do not
constitute compensation for purposes of calculating the amount of benefits
Employee may be entitled to under the terms of any pension plan or for the
purposes of accruing any benefit, receiving any allocation of any contribution,
or having the right to defer any income in any profit-sharing or other employee
pension benefit plan, including any cash or deferred arrangement.
 
3.5 This Agreement shall never be construed as an admission by the Company of
any liability, wrongdoing or responsibility on its part or on the part of any
other person or entity described in Section 4.1 of this Agreement.  The Company
expressly denies any such liability, wrongdoing or responsibility.
 
4.0  
Release

 
4.1 Employee, on behalf of himself and his heirs, assigns, transferees and
representatives, hereby releases and forever discharges the Company, and its
predecessors, successors, parents, subsidiaries, affiliates, assigns,
representatives and agents, as well as all of their present and former
directors, officers, employees, agents, shareholders, representatives, attorneys
and insurers (collectively, the “Releasees”), from any and all claims, causes of
actions, demands, damages or liability of any nature whatsoever, known or
unknown, which Employee has or may have which arise out of his employment or
cessation of employment with the Company, including, but not limited to, claims
arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; the Equal
Pay Act , 29 U.S.C. § 206(a) and interpretive regulations; Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; 42 U.S.C.
§ 1981 et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101
et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621
et seq.; any and all claims for wrongful termination and/or retaliation; claims
for breach of contract, express or implied; claims for breach of the covenant of
good faith and fair dealing; claims for compensation, including but not limited
to wages, bonuses, or commissions except as otherwise contained herein;
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 4 of 11
December 31, 2009



claims for benefits or fringe benefits, including, but not limited to, claims
for severance pay and/or termination pay, except as otherwise contained herein;
claims for, or relating to stock or stock options, except as otherwise contained
herein (except that nothing in this Agreement shall prohibit Employee from
exercising any vested stock options or affect Employee’s claims to vested
benefits in the Company’s Employees’ Retirement Savings Plan, Deferred
Compensation Plan, Employee Stock Purchase Plan, or Cash Balance Retirement
Plan, in accordance with the terms of the applicable stock option agreement(s)
and applicable plan documents); claims for unaccrued vacation pay; claims
arising in tort, including, but not limited to, claims for invasion of privacy,
intentional infliction of emotional distress and defamation; claims for quantum
meruit and/or unjust enrichment; and any and all other claims arising under any
other federal, state, local or foreign laws, as well as any and all other common
law legal or equitable claims.
 
4.2 Employee represents that he has not initiated any action or charge against
any of the Releasees with any Federal, State or local court or administrative
agency.   If such an action or charge has been filed by Employee, or on
Employee’s behalf, he will use his best efforts to cause it immediately to be
withdrawn and dismissed with prejudice.  Failure to cause the withdrawal and
dismissal with prejudice of any action or charge shall render this Agreement
null and void, and any consideration paid hereunder shall be repaid immediately
by the Employee upon receipt of such notice.
 
4.3 Employee further agrees that he will not institute any lawsuits, either
individually or as a class representative or member, against any of the
Releasees as to any matter based upon, arising from or relating to his
employment relationship with the Company, from the beginning of time to the date
of execution of this Agreement.  Employee knowingly and intentionally waives any
rights to any additional recovery that might be sought on his behalf by any
other person, entity, local, state or federal government or agency thereof,
including specifically and without limitation, the North Carolina Department of
Labor, the United States Department of Labor, or the Equal Employment
Opportunity Commission.
 
4.4 Employee is hereby advised that:  (i) he should consult with an attorney (at
his own expense) prior to executing this Agreement; (ii) he is waiving, among
other things, any age discrimination claims under the Age Discrimination in
Employment Act, provided, however, he is not waiving any claims that may arise
after the date this Agreement is executed; (iii) he has twenty-one (21) days
within which to consider the execution of this Agreement, before signing it; and
(iv) for a period of seven (7) days following the execution of this Agreement,
he may revoke this Agreement by delivering written notice (by the close of
business on the seventh day) to the Company in accordance with Section 10.7
herein.
 
4.5 Notwithstanding the provisions of Section 4.1, said release does not apply
to any and all statutory or other claims that are prohibited from waiver by
Federal, State or local law.
 
4.6 The parties agree that the Company has no prior legal obligation to make the
additional payments set forth above in Sections 2.0 and 3.0 (including the
sub-parts thereto) and that it has been exchanged for the promises of Employee
stated in this Agreement.  It is specifically understood and agreed that the
additional payments, and each of them, are good and adequate consideration to
support the waivers, releases and obligations contained herein, including,
without
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 5 of 11
December 31, 2009



limitation, Sections 6.0, 7.0, 8.0, and 9.0 and their respective sub-parts, and
that all of the payments set forth Sections 2.0 and 3.0 (including the sub-parts
thereto) are of value in addition to anything to which Employee already was
entitled prior to the execution of this Agreement.
 
5.0  
Confidentiality

 
5.1 Employee understands and agrees that all discussions, negotiations and
correspondence relating to this Agreement are strictly confidential and that
this confidentiality provision is a material term of this
Agreement.  Accordingly, Employee agrees not to disclose to anyone (other than
counsel, accountants, immediate family members) such information unless such
disclosure is (i) lawfully required by any government agency; (ii) otherwise
required to be disclosed by law (including legally required financial reporting)
and/or by court order; or (iii) necessary in any legal proceeding in order to
enforce any provision of this Agreement.
 
5.2 The parties acknowledge that during the course of Employee’s employment with
the Company, he was given access, on a confidential basis, to Confidential
Information which the Company has for years collected, developed, and/or
discovered through a significant amount of effort and at great expense.  The
parties acknowledge that the Confidential Information of the Company is not
generally known or easily obtained in the Company’s trade, industry, business,
or otherwise and that maintaining the secrecy of the Confidential Information is
extremely important to the Company’s ability to compete with its competitors.
 
5.3 Employee agrees that for a period of seven (7) years from the date of this
Agreement, Employee shall not, without the prior written consent of the Company,
divulge to any third party or use for his own benefit, or for any purpose other
than the exclusive benefit of the Company, any Confidential Information of the
Company; provided however, that nothing herein contained shall restrict
Employee’s ability to make disclosures of Confidential Information as such
disclosures may be required by law; and further providing that nothing herein
contained shall restrict Employee from divulging Confidential Information that
is readily available to the general public as long as such information did not
become available to the general public as a direct or indirect result of
Employee’s breach of this section of this Agreement.
 
5.4 The term “Confidential Information” in this Agreement shall mean information
that is not readily and easily available to the public or to persons in the same
business, trade, or industry of the Company, and that concerns the Company’s
prices, pricing methods, costs, profits, profit margins, suppliers, methods,
procedures, processes or combinations or applications thereof developed in, by,
or for the Company’s business, research and development projects, data, business
strategies, marketing strategies, sales techniques, customer lists, customer
information, or any other information concerning the Company or its business
that is not readily and easily available to the public or to those persons in
the same business, trade, or industry of the Company.  The term “customer
information” as used in this Agreement shall mean information that is not
available to the public or to those persons in the same business, trade, or
industry and that concerns the course of dealing between the Company and its
customers or potential customers solicited by the Company, customer preferences,
particular contracts or locations of customers, negotiations with customers, and
any other information concerning customers obtained by the Company that is
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 6 of 11
December 31, 2009



not readily and easily available to the public or to those in the business,
trade, or industry of the Company.
 
5.5 Employee hereby agrees that any failure to fully and completely comply with
this provision shall entitle the Company to seek damages for a demonstrated
breach of the confidentiality provision.
 
5.6 Employee further agrees that he will notify the Company in writing within
seven (7) calendar days of the receipt of any subpoena, court order,
administrative order or other legal process requiring disclosure of information
subject to Section 5.0 and sub-parts thereto.
 
6.0  
Non-Solicitation/Non-Compete

 
6.1 For a period of twelve (12) months following the Termination Date for any
reason (the “Restriction Period”), Employee shall not, within the Prohibited
Territory, become employed by, retained by or provide services to Quest
Diagnostics, Inc., Sonic Healthcare, Ltd, and/or any person, trade or business
that competes with the Company’s Business if and only if the employment,
retention or services provided would require the Employee to perform the same or
substantially similar duties and responsibilities that he performed while
employed by the Company.  Employee acknowledges that this Section contains
reasonable limitations as to time, geographic area, and scope of activities to
be restricted and that such promises do not impose a greater restraint on
Employee than is necessary to protect the Company’s goodwill, access to
confidential, proprietary, and/or trade secrets of the Company, and other
legitimate business interests of the Company.  “Company’s Business” means the
provision of clinical medical testing, esoteric medical testing, anatomic
pathology testing, occupational testing, DNA testing and analysis, clinical
trials and other services or products offered or provided by the
Company.  “Prohibited Territory” means the United States.
 
6.2 For a period of twelve (12) months following the Termination Date, Employee
will not, either directly or indirectly, or on behalf of any person, business,
partnership, or other entity, call upon, contact or solicit any customer or
customer prospect of the Company, or any representative of the same, with a view
toward the sale or providing of any service or product competitive with the
Company’s Business; provided, however, the restrictions set forth in this
Section shall apply only to customers or prospects of the Company, or
representatives of the same, with which during the last 10 month period of the
Employee’s employment he had contact or who were known by Employee to be
customers or prospects, or representatives of the same, of the Company. The
parties agree and affirm that their intention with respect to Section 6.2 of
this Agreement is that Employee's activities be limited only for a twelve
(12) month period after the Termination Date for any reason.  The provisions
calling for a "look back" of 10 calendar months prior to the Termination Date
are intended solely as a means of identifying the clients to which such
restrictions apply and are not intended to nor shall they, under any
circumstances, be construed to define the length or term of any such
restriction.
 
6.3 For a period of twelve 12 months following the Termination Date, Employee
shall not directly or indirectly through a subordinate, co-worker, peer, or any
other person or entity
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 7 of 11
December 31, 2009



contact, solicit or induce any officer, director or employee of LabCorp to work
for or provide services to Employee and/or any other person or entity.
 
6.4 Employee acknowledges and agrees that the foregoing restrictions are
necessary for the reasonable and proper protection of the Company; are
reasonable in respect to subject matter, length of time, geographic scope,
customer scope, and scope of activity to be restrained; and are not unduly harsh
and oppressive so as to deprive Employee of his livelihood or to unduly restrict
Employee’s opportunity to earn a living after termination of Employee’s
employment with the Company.  Employee further acknowledges and agrees that if
any restrictions set forth in this Section are found by any court of competent
jurisdiction to be unenforceable or otherwise against public policy, the
restriction shall be interpreted to extend only over the maximum period of time
or other restriction as to which it would otherwise be enforceable.
 
6.5 Employee acknowledges and agrees that because the violation, breach, or
threatened breach of this Section and its sub-parts would result in immediate
and irreparable injury to the Company, the Company shall be entitled, without
limitation of remedy, to (a) temporary and permanent injunctive and other
equitable relief restraining Employee from activities constituting a violation,
breach or threatened breach of this Section and its sub-parts to the fullest
extent allowed by law; and (b) all such other remedies available at law or in
equity, including without limitation the recovery of damages, reasonable
attorneys’ fees and costs.
 
7.0  
Return of Company Property

 
7.1 Employee agrees that within 10 days after execution of this Agreement, he
will return any and all Company documents and any copies thereof, in any form
whatsoever, including computer records or files, containing Confidential
Information (including, but not limited to, any computer equipment) in
Employee’s possession or control.
 
8.0  
Duty to Cooperate and of Loyalty/Nondisparagement

 
8.1 Without limitation as to time, Employee agrees to cooperate and make all
reasonable and lawful efforts to assist the Company in addressing any issues
which may arise concerning any matter with which he was involved during his
employment with the Company, including, but not limited to cooperating in any
litigation arising therefrom.  The Company shall reimburse Employee at a fair
and reasonable rate for services provided by the Employee to the Company in
connection with services provided under this provision.
 
8.2 For a period of seven (7) years, Employee will not (except as required by
law) communicate to anyone, whether by word or deed, whether directly or through
any intermediary, and whether expressly or by suggestion or innuendo, any
statement, whether characterized as one of fact or of opinion, that is intended
to cause or that reasonably would be expected to cause any person to whom it is
communicated to have (1) a lowered opinion of the Company or any affiliates,
including a lowered opinion of any products manufactured, sold, or used by, or
any services offered or rendered by the Company or its affiliates; and/or (2) a
lowered opinion of the Company’s creditworthiness or business
prospects.  Employee’s obligation in this regard extends
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 8 of 11
December 31, 2009



to the reputation of the Company and any other person or entity described in
Section 4.1 of this Agreement.
 
9.0  
Section 409A of the Code

 
9.1 Notwithstanding any provisions of this Agreement to the contrary, if the
Employee is a “specified employee” (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and determined pursuant
to procedures adopted by the Company) at the Termination Date and if any portion
of the payments or benefits to be received by the Employee would be considered
deferred compensation under Section 409A of the Code, amounts that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Employee’s Termination Date (the “Delayed Payments”)
and benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Employee’s Termination Date (such period, the “Delay Period”) shall instead be
paid or made available on the earlier of (i) the first business day of the
seventh (7th) month following the Termination Date or (ii) the Employee’s death
(the applicable date, the “Permissible Payment Date”).  The Company shall also
reimburse the Employee for the after-tax cost incurred by the Employee in
independently obtaining any Delayed Benefits (the “Additional Delayed Payments”)
which reimbursement shall be paid on the first business day of the seventh month
following the Termination Date.
 
9.2 With respect to any amount of expenses eligible for reimbursement under
Section 3.1 and 3.2, such expenses shall be reimbursed by the Company within
thirty (30) calendar days following the date on which the Company receives the
applicable invoice from the Employee but in no event later than December 31 of
the year following the year in which the Employee incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date.  In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Employee’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
 
9.3 It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Code.  To the extent such potential payments or benefits could
become subject to such Section, the Company may amend this Agreement with the
goal of giving the Covered Employee the economic benefits described herein in a
manner that does not result in such tax being imposed.
 
9.4 For purposes of Section 409A of the Code, an Employee’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 9 of 11
December 31, 2009



10.0  
Miscellaneous

 
10.1 This Agreement is binding on, and shall inure to the benefit of, the
Parties hereto and their heirs, representatives, transferees, principals,
executors, administrators, predecessors, successors, parents, subsidiaries,
affiliates, assigns, agents, directors, officers and employees.
 
10.2 The Laboratory Corporation of America Holdings Master Senior Executive
Severance Plan is incorporated herein by reference.  This Agreement constitutes
the complete agreement between, and contains all of the promises and
undertakings by the Parties.  Employee agrees that the only considerations for
signing this Agreement are the terms stated herein above and that no other
representations, promises, or assurances of any kind have been made to him by
the Company, its attorneys, or any other person as an inducement to sign this
Agreement.  Any and all prior agreements, representations, negotiations and
understandings among the Parties, oral or written, express or implied, with
respect to the subject matter hereof are hereby superseded and merged herein.
 
10.3 This Agreement may not be revised or modified without the mutual written
consent of the Parties.
 
10.4 The Parties acknowledge and agree that they have each had sufficient time
to consider this Agreement and consult with legal counsel of their choosing
concerning its meaning prior to entering into this Agreement.  In entering into
this Agreement, no Party has relied on any representations or warranties of any
other Party other than the representations or warranties expressly set forth in
this Agreement.  Employee acknowledges that he has read this Agreement and that
he possesses sufficient education and experience to fully understand the terms
of this Agreement as it has been written, the legal and binding effect of this
Agreement, and the exchange of benefits and payments for promises hereunder, and
that he has had a full opportunity to discuss or ask questions about all such
terms.
 
10.5 Except as otherwise provided in this Section, if any provision of this
Agreement shall be determined to be invalid or unenforceable by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of this Agreement; provided
that, if any provision contained in this Agreement shall be adjudicated to be
invalid or unenforceable because such provision is held to be excessively broad
as to duration, geographic scope, activity or subject, such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction, and
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made.  If  Section 6.0
or any of its subparts of this Agreement is deemed to be invalid or
unenforceable in whole or in part by a court of competent jurisdiction as a
result of any action or defense initiated by Employee that challenges the
reasonableness of the scope of the restrictions set forth in Section 6 or any
subparagraph thereof, then this entire Agreement shall be null and void and any
consideration paid hereunder shall be repaid immediately by the Employee upon
receipt of notice thereof.
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 10 of 11
December 31, 2009



10.6 Employee agrees that because he has rendered services of a special, unique,
and extraordinary character, damages may not be an adequate or reasonable remedy
for breach of his obligations under this Agreement.  Accordingly, in the event
of a breach or threatened breach by Employee of the provisions of this
Agreement, the Company shall be entitled to (a) an injunction restraining
Employee from violating the terms hereof, or from rendering services to any
person, firm, corporation, association, or other entity to which any
confidential information, trade secrets, or proprietary materials of the Company
have been disclosed or are threatened to be disclosed, or for which Employee is
working or rendering services, or threatens to work or render services and (b)
all such other remedies available at law or in equity.  Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach of this Agreement, including without
limitation, the recovery of damages, reasonable attorneys’ and costs.  Employee
agrees that the issuance of the injunction described in this Section may be
without the posting of any bond or other security by the Company.
 
10.7 Such notice and any other notices required under this Agreement shall be
served upon the Company by certified mail, return receipt requested, or by
expressed delivery by a nationally recognized delivery service company such as
Federal Express as follows:
 
 
If to the Company:

 
 
Laboratory Corporation of America Holdings

 
531 S. Spring Street

 
Burlington, NC  27215

 
Telephone No.:  (336) 436-4226

 
Telecopier No.:  (336) 436-4177

 
Attention:  General Counsel

 
 
With a copy to:

 
 
Laboratory Corporation of America Holdings

 
531 S. Spring Street

 
Burlington, NC  27215

 
Attention:  Director of HR Compliance

 
 
If to the Employee:



 
Don Hardison

 
213 Oval Park Place

 
Chapel Hill, NC 27517


Consistent with the requirements of this Section, each party shall notify the
other party of any change of address for the receipt of a notice under this
Agreement.
 
10.8 This Agreement shall be construed in accordance with and governed by the
laws, except choice of law provisions, of the State of North Carolina and shall
govern to the exclusion of the laws of any other forum including but not limited
to the laws of the State of California.  The
 

 
 

--------------------------------------------------------------------------------

 
Mr. Don Hardison
Page 11 of 11
December 31, 2009



parties further agree that any action, special proceeding or other proceeding
with respect to this Agreement shall be brought exclusively in the federal or
state courts of the State of North Carolina. Employee and Company irrevocably
consent to the jurisdiction of the Federal and State courts of North Carolina
and that Employee hereby consents and submits to personal jurisdiction in the
State of North Carolina. Employee and Company irrevocably waive any objection,
including an objection or defense based on lack of personal jurisdiction,
improper venue or forum non-conveniens which either may now or hereafter have to
the bringing of any action or proceeding in connection with this
Agreement.  Employee acknowledges and recognizes that in the event that he has
breached this Agreement, the Company may initiate a lawsuit against him in North
Carolina, that Employee waives his right to have that lawsuit be brought in a
court located closer to where he may reside, and that Employee will be required
to travel to and defend himself in North Carolina.
 
10.9 The Effective Date of this Agreement shall be either (a) the Termination
Date or (b) the day after expiration of the seven (7) day revocation period set
forth in Section 4.4(?) of this Agreement, whichever date is later.
 
If you agree with the foregoing, please sign below and return two (2) originals
to me.  You should retain one (1) original copy of this Agreement for your
records.
 
Sincerely,
 
/s/ F. Samuel Eberts III
F. Samuel Eberts III
Senior Vice President and Chief Legal Officer
 


 
Agreed to and accepted:
 
/s/ Don Hardison
Don Hardison

 